UNITED STATES DISTRICT COURT                                        USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                       DOCUMENT
                                                                    ELECTRONICALLY FILED
 MAHRUKH FATIMA, as Parent and Natural                              DOC#:
 Guardian of Z.K., et al.,                                          DATE FILED:

                              Plaintiffs,
                                                                      21-CV-5610 (RA)
                         v.
                                                                             ORDER
 MEISHA PORTER and NEW YORK CITY
 DEPARTMENT OF EDUCATION,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         This case has been assigned to me for all purposes. It is hereby:

         ORDERED that, within fourteen (14) days of service of the summons and complaint, the parties

must meet and confer, then submit the Court a joint letter proposing a briefing schedule for Plaintiffs’

pending motion for a preliminary injunction.

SO ORDERED.

Dated:      July 2, 2021
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
